Citation Nr: 0520916	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  04-05 603	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington




THE ISSUE

Entitlement to service connection for a bilateral arm and 
shoulder disorder.




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1976 to November 1983.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2002 
rating decision by the Seattle Regional Office (RO) of the 
Department of Veterans Affairs.  A Travel Board hearing was 
scheduled in June 2005; the veteran failed to report. 

By correspondence dated in January 2005, the Washington State 
Department of Veterans Affairs (WDVA) revoked its power of 
Attorney.  While it is not clear whether the veteran received 
a copy of this correspondence, he was advised that WDVA 
withdrew its representation in a March 2005 supplemental 
statement of the case (SSOC).  In correspondence dated in May 
2005, he was provided information regarding Veteran's Service 
Organization representation, and provided a list of 
congressionally chartered national organizations that could 
assist him with his claim.   

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after an SOC is issued.  In essence, the 
following sequence is required:  there must be a decision by 
the RO; the veteran must express timely disagreement with the 
decision (by filing a NOD within one year of the date of 
mailing of notice of the RO decision); VA must respond by 
explaining the basis of the decision to the veteran (in a 
SOC); and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal. See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In his May 2003 NOD, the veteran specifically disagreed only 
with the issue of service connection for a bilateral shoulder 
and arm disorder, and did not mention the issue of new and 
material evidence regarding his kidney.  In December 2003, 
the RO issued a SOC only on the matter of service connection 
for a bilateral shoulder and arm disorder (as mentioned in 
the NOD) and advised the veteran that he had one year from 
the date of the letter notifying him of the rating decision 
(May 2002) to file a substantive appeal.  In his February 
2004 Form 9, the veteran addressed the bilateral shoulder and 
arm disorder claim and indicated his hands also swelled.  He 
also vaguely mentioned his kidneys.  In August 2004 
correspondence, the RO sought to clarify whether the veteran 
desired to reopen a claim seeking service connection for a 
kidney disorder and to establish service connection for the 
swelling of his hands [as a disorder separate from the entity 
considered in the shoulder/arm claim].  He did not respond.  
A March 2005 SSOC addressed only the matter of service 
connection for a bilateral shoulder and arm disorder.  The 
only issue properly before the Board at this time is service 
connection for a bilateral shoulder and arm disorder.


FINDINGS OF FACT

A chronic shoulder or arm disorder was not manifested in 
service; arthritis was manifested of the arms or shoulders 
was not manifested in the first postservice year; and any 
current shoulder or arm disorder is not shown to be related 
to the veteran's service or to an injury therein.


CONCLUSION OF LAW

Service connection for a bilateral shoulder and arm disorder 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA and implementing regulations apply in the instant case.
There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
veteran was provided a copy of the May 2002 decision denying 
his claim.  In that decision and in a December 2003 SOC, he 
was notified of the evidence necessary to substantiate his 
claim, and of what was of record.  By correspondence prior to 
the rating on appeal, in March 2002, he was notified of the 
VCAA and how it applied to his claim.  The March 2002 letter 
and additional correspondence in May 2005 clearly cited the 
changes in the law brought about by the VCAA and implementing 
regulations, and explained that VA would make reasonable 
efforts to help her get pertinent evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Although he was 
originally advised to respond with any new evidence in 
support of his claim within 30 days, he was further notified 
that evidence submitted within a year would be considered.  
In fact, all evidence received in the interim has been 
accepted for the record and considered.  Although the veteran 
was not specifically advised to submit everything he had 
pertinent to his claim, he was advised that VA would obtain 
any Federal government records, including any VA treatment 
records and that if he completed the releases provided, VA 
would assist him in obtaining any records he identified.  
This notice was essentially equivalent to telling him to 
submit everything he had pertinent to the claim.  In one form 
or another he has received all mandated notice; he is not 
prejudiced by any technical notice deficiency along the way.  

Regarding the duty to assist, the record includes the 
veteran's service medical records (SMR's) and postservice 
private medical records.  VA is required to provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision. Here, the RO arranged for an examination 
in April 2002.  There is no indication that any pertinent 
evidence is outstanding.  All notice and duty to assist 
requirements appear to be met.  The veteran is not prejudiced 
by the Board's review of the matter on the merits.  See 
Conway v. Principi,  6 Vet. App. 226 (1994).



II.	Factual Background

The veteran's SMR's are negative for any complaints, 
treatment, or diagnosis of a shoulder or arm disorder.  

Postservice private medical records and VA treatment records 
are also negative for any complaints, treatment, or diagnosis 
of a shoulder or arm disorder.  

On April 2002 VA examination, the veteran indicated that he 
had the onset of arm and shoulder problems during his 
military service.  He claimed that he would have sore 
shoulders at the end of the day after lifting helicopter 
rotor blades and transmission boxes; however, that resolved.  
He then did not have any problems until about two to three 
years ago (in 2000) without interval injury.  He began to 
experience discomfort on raising his elbows above his arms.  
He had not sought treatment or had any specific therapy.  The 
impression was likely impingement syndrome with right 
acromioclavicular degenerative joint disease (DJD).  X-rays 
of the shoulders revealed mild to moderate DJD at the 
acromioclavicular joint; otherwise normal.  No fractures or 
destructive lesions were seen in either shoulder.  

III.	Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation in line of 
duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Certain chronic diseases (including arthritis) may be service 
connected on a presumptive basis if they are manifested to a 
compensable degree during a specified postservice period (1 
year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§ 3.307, 3.309.  
The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

IV.	Analysis

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is partially met; although an arm disorder has not been 
diagnosed, there is a diagnosis of a shoulder disability, 
i.e., likely impingement syndrome with right 
acromioclavicular joint arthritis.  Next, there must be 
evidence of disease or injury in-service.  The veteran's 
SMR's are negative for any complaints, treatment, or 
diagnoses of any shoulder or arm disorder.  It is also 
noteworthy that it is neither shown, nor alleged, that a 
chronic shoulder disability was manifested in service.  On 
April 2002 VA examination the veteran indicated that although 
his shoulder problems began in service, such shoulder 
problems had resolved.  The veteran further indicated that he 
did not begin having shoulder problems again until the year 
2000.  Consequently it is not shown that a chronic shoulder 
disorder is related to an event or injury in service by 
virtue of having become then manifest (and persisting since).  

The final threshold requirement that must be met is that 
there must be competent (medical) evidence of a nexus between 
the current disability and the event (disease or injury) in 
service.  Here, there is no medical evidence relating any 
shoulder (or arm) disorder, to the veteran's service.  
Because the veteran is a layperson, he is not competent to 
establish by his own opinion that any current shoulder (or 
arm) disorder is etiologically related to an event or injury 
in service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Furthermore, the earliest competent (medical) 
evidence showing arthritis of a shoulder is in April 2002, 
well beyond a year following the veteran's discharge from 
active duty.  Consequently, presumptive service connection 
for right shoulder arthritis as a chronic disease under 
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 is also 
not warranted.  

The preponderance of the evidence is against the veteran's 
claim.  Hence, it must be denied.  


ORDER

Service connection for a bilateral shoulder and arm disorder 
is denied. 



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


